Exhibit 10.4

Employee Stock Purchase Plan

This Employee Stock Purchase Plan (the “Plan”) is effective January 1, 2013,
subject to prior approval by the Company’s shareholders. The Plan is an
amendment, restatement and continuation of the Company’s 2003 Employee Stock
Purchase Plan.

1. Purpose and Structure of the Plan and its Sub-Plans.

1.1 The purpose of this Plan is to provide eligible employees of the Company and
Participating Companies who wish to become shareholders in the Company a
convenient method of doing so. It is believed that employee participation in the
ownership of the business will be to the mutual benefit of both the employees
and the Company. This Plan document is an omnibus document which includes a
sub-plan (“Statutory Plan”) designed to permit offerings of grants to employees
of certain Subsidiaries that are Participating Companies where such offerings
are intended to satisfy the requirements of Section 423 of the Code (although
the Company makes no undertaking nor representation to obtain or maintain
qualification under Section 423 for any Subsidiary, individual, offering or
grant) and also separate sub-plans (“Non-Statutory Plans”) which permit
offerings of grants to employees of certain Participating Companies which are
not intended to satisfy the requirements of Section 423 of the Code. Section 6
of the Plan sets forth the maximum number of shares to be offered under the Plan
(and its sub-plans), subject to adjustments as permitted under Sections 19 and
20.

1.2 The Statutory Plan shall be a separate and independent plan from the
Non-Statutory Plans, provided, however, that the total number of shares
authorized to be issued under the Plan applies in the aggregate to both the
Statutory Plan and the Non-Statutory Plans. Offerings under the Non-Statutory
Plans may be made to achieve desired tax or other objectives in particular
locations outside the United States of America or to comply with local laws
applicable to offerings in such foreign jurisdictions. Offerings under the
Non-Statutory Plans may also be made to employees of entities that are not
Subsidiaries.

1.3 All employees who participate in the Statutory Plan shall have the same
rights and privileges under such sub-plan except for differences that may be
mandated by local law and are consistent with the requirements of Code
Section 423(b)(5). The terms of the Statutory Plan shall be those set forth in
this Plan document to the extent such terms are consistent with the requirements
for qualification under Code Section 423. The Administrator may adopt
Non-Statutory Plans applicable to particular Participating Companies or
locations that are not participating in the Statutory Plan. The terms of each
Non-Statutory Plan may take precedence over other provisions in this document,
with the exception of Sections 6, 19 and 20 with respect to the total number of
shares available to be offered under the Plan for all sub-plans. Unless
otherwise superseded by the terms of such Non-Statutory Plan, the provisions of
this Plan document shall govern the operation of such Non-Statutory Plan. Except
to the extent expressly set forth herein or where the context suggests
otherwise, any reference herein to “Plan” shall be construed to include a
reference to the Statutory Plan and the Non-Statutory Plans.

2. Definitions.

2.1 “Account” means the funds accumulated with respect to an individual employee
as a result of deductions from such employee’s paycheck (or otherwise as
permitted in certain circumstances under the terms of the Plan) for the purpose
of purchasing stock under this Plan. The funds allocated to an employee’s
Account shall remain the property of the employee at all times but may be
commingled with the general funds of the Company, except to the extent such
commingling may be prohibited by the laws of any applicable jurisdiction.

2.2 “Administrator” means the Committee or the persons acting within the scope
of their authority to administer the Plan pursuant to a delegation of authority
from the Committee pursuant to Section 22.

 

1



--------------------------------------------------------------------------------

2.3 “Affiliate” means an entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.6 “Committee” means the Compensation Committee of the Board. The Committee may
delegate its responsibilities as provided in Section in Section 22.

2.7 “Company” means Microsoft Corporation.

2.8 “Compensation” means total cash performance-based pay received by the
participant from a Participating Company. By way of illustration, but not
limitation, Compensation includes salary, wages, performance bonuses,
commissions, incentive compensation and overtime but excludes relocation,
equalization, patent and sign-on bonuses, expense reimbursements, meal
allowances, commuting or automobile allowances, any payments (such as guaranteed
bonuses in certain foreign jurisdictions) with respect to which salary
reductions are not permitted by the laws of the applicable jurisdiction, and
income realized as a result of participation in any stock plan, including
without limitation any stock option, stock award, stock purchase, or similar
plan, of the Company or any Subsidiary or Affiliate.

2.9 “Enrollment Agreement” means an agreement between the Company and an
employee, in such form as may be established by the Company from time to time,
pursuant to which the employee elects to participate in this Plan, or elects
changes with respect to such participation as permitted under the Plan.

2.10 “ESPP Broker” means a stock brokerage or other entity designated by the
Company to establish accounts for stock purchased under the Plan by
participants.

2.11 “Fair Market Value” means the closing bid price as reported on the National
Association of Securities Dealers Automated Quotation National Market System or
the other primary trading market for the Company’s common stock.

2.12 “Offering Date” as used in this Plan shall be the commencement date of an
offering. A different date may be set by the Committee.

2.13 “Participating Company” means the Company and any Subsidiary or Affiliate
that has been designated by the Administrator to participate in the Plan. For
purposes of participation in the Statutory Plan, only the Company and its
Subsidiaries may be considered Participating Companies, and the Administrator
shall designate from time to time which Subsidiaries will be Participating
Companies in the Statutory Plan. The Administrator shall designate from time to
time which Subsidiaries and Affiliates will be Participating Companies in
particular Non-Statutory Plans provided, however, that at any given time, a
Subsidiary that is a Participating Company in the Statutory Plan will not be a
Participating Company in a Non-Statutory Plan. The foregoing designations and
changes in designation by the Administrator shall not require shareholder
approval. Notwithstanding the foregoing, the term “Participating Company” shall
not include any Subsidiary or Affiliate that offers its employees the
opportunity to participate in an employee stock purchase plan covering the
Subsidiary’s or Affiliate’s common stock.

2.14 “Plan” means this Microsoft Corporation Employee Stock Purchase Plan.

2.15 “Purchase Price” is the price per share of common stock of the Company as
established pursuant to Section 5 of the Plan.

2.16 “Subsidiary” means any corporation (other than the Company), domestic or
foreign, that is in an unbroken chain of corporations beginning with Company if,
on an Offering Date, each of the corporations

 

2



--------------------------------------------------------------------------------

other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in the chain, as described in Code Section 424(f).

3. Employees Eligible to Participate. Any employee of a Participating Company
who is in the employ of any Participating Company on the last business day
preceding the Offering Date for an offering is eligible to participate in that
offering, except employees whose customary employment is for not more than five
months in any calendar year.

4. Offerings. Subject to the right of the Company in its sole discretion to
sooner terminate the Plan or to change the commencement date or term of any
offering, commencing January 1, 2013, the Plan will operate with separate
consecutive three-month offerings with the following Offering Dates:
January 1, April 1, July 1, and October 1. Unless a termination of or change to
the Plan has previously been made by the Company, the final offering under this
Plan shall commence on October 1, 2022 and terminate on December 31, 2022. In
order to become eligible to purchase shares, an employee must complete and
submit an Enrollment Agreement and any other necessary documents before the
Offering Date of the particular offering in which he or she wishes to
participate. Participation in one offering under the Plan shall neither limit,
nor require, participation in any other offering.

5. Price. The Purchase Price per share shall be ninety percent (90%) of the Fair
Market Value of the stock on the last regular business day of the offering.

6. Number of Shares to be Offered. The maximum number of shares that will be
offered under the Plan is two hundred million (200,000,000) shares, subject to
adjustment as permitted under Section 20. These two hundred million
(200,000,000) shares include shares that were available but not used under the
prior version of this Plan (i.e., the Microsoft Corporation 2003 Employee Stock
Purchase Plan) as well as additional shares that were made available for
issuance for the first time as part of this amended and restated Plan. The
shares to be sold to participants under the Plan will be common stock of the
Company. If the total number of shares for which options are to be granted on
any date in accordance with Section 12 exceeds the number of shares then
available under the Plan or a given sub-plan (after deduction of all shares for
which options have been exercised under the Plan or are then outstanding), the
Company shall make a pro rata allocation of the shares remaining available in as
nearly a uniform manner as it determines is practicable and equitable. In such
event, the payroll deductions to be made pursuant to the authorizations therefor
shall be reduced accordingly and the Company shall give written notice of the
reduction to each employee affected.

7. Participation.

7.1 An eligible employee may become a participant by completing an Enrollment
Agreement provided by the Company and submitting it to the Company, or with such
other entity designated by the Company for this purpose, prior to the
commencement of the offering to which it relates. The Enrollment Agreement may
be completed at any time after the employee becomes eligible to participate in
the Plan, and will be effective as of the Offering Date next following the
receipt of a properly completed Enrollment Agreement by the Company (or the
Company’s designee for this purpose).

7.2 Payroll deductions for a participant shall commence on the Offering Date as
described above and shall continue through subsequent offerings pursuant to
Section 10 until the participant’s termination of employment, subject to
modification by the employee as provided in Section 8.1, and unless
participation is earlier withdrawn or suspended by the employee as provided in
Section 9.

7.3 Payroll deduction shall be the sole means of accumulating funds in a
participant’s Account, except in foreign countries where payroll deductions are
not allowed, in which case the Company may authorize alternative payment
methods.

 

3



--------------------------------------------------------------------------------

7.4 The Company may require current participants to complete a new Enrollment
Agreement at any time it deems necessary or desirable to facilitate Plan
administration or for any other reason.

8. Payroll Deductions.

8.1 At the time an employee files a payroll deduction authorization, the
employee shall elect to have deductions made from the employee’s Compensation on
each payday during the time he or she is a participant in an offering at any
non-fractional percentage rate from 1% to 15%. A participant may change his or
her payroll deduction percentage election, including changing the payroll
deduction percentage to zero, effective as of any Offering Date by filing a
revised authorization, provided the revised authorization is filed prior to such
Offering Date.

8.2 All payroll deductions made for a participant shall be credited to his or
her Account under the Plan. A participant may not make any separate cash payment
into his or her Account nor may payment for shares be made other than by payroll
deduction, except as provided under Section 7.3.

8.3 A participant may withdraw from or suspend his or her participation in the
Plan as provided in Section 9, but no other change can be made during an
offering with respect to that offering. A participant may also make a
prospective election, by changing his or her payroll deduction percentage to
zero as set forth in Section 8.1, to cease participation in the Plan effective
as of the next Offering Date. Other changes permitted under the Plan may only be
made with respect to an offering that has not yet commenced.

9. Withdrawal and Suspension.

9.1 An employee may withdraw from an offering, in whole but not in part, at any
time prior to the first day of the last calendar month of such offering by
submitting a withdrawal notice to the Company, in which event the Company will
refund the entire balance of his or her Account as soon as practicable
thereafter.

9.2 An employee may, at any time prior to the first day of the last calendar
month of an offering, reduce to zero the percentage by which he or she has
elected to have his or her Compensation reduced, thereby suspending
participation in the Plan. The reduction will be effective as soon as
administratively feasible after receipt of the participant’s election. Shares
shall be purchased in accordance with Section 13 based on the amounts
accumulated in the participant’s Account prior to the suspension of payroll
deductions.

9.3 If an employee withdraws or suspends his or her participation pursuant to
Sections 9.1 or 9.2, he or she shall not participate in a subsequent offering
unless and until he or she re-enters the Plan. To re-enter the Plan, an employee
who has previously withdrawn or suspended participation by reducing payroll
deductions to zero must file a new Enrollment Agreement in accordance with
Section 7.1. The employee’s re-entry into the Plan will not become effective
before the beginning of the next offering following his or her withdrawal or
suspension.

10. Automatic Re-Enrollment. At the termination of each offering each
participating employee who continues to be eligible to participate pursuant to
Section 3 shall be automatically re-enrolled in the next offering, unless the
employee has advised the Company otherwise. Upon termination of the Plan, any
balance in each employee’s Account shall be refunded to him.

11. Interest. No interest will be paid or allowed on any money in the Accounts
of participating employees, except to the extent payment of interest is required
by the laws of any applicable jurisdiction.

12. Granting of Option. On each Offering Date, this Plan shall be deemed to have
granted to the participant an option for as many shares (which may include a
fractional share) as he or she will be able to purchase with the amounts
credited to his or her Account during his or her participation in that offering.
Notwithstanding the foregoing, no participant may purchase more than 2,000
shares of stock during any single offering. This number may be adjusted as
permitted pursuant to Section 20 of the Plan.

 

4



--------------------------------------------------------------------------------

13. Exercise of Option. Each employee who continues to be a participant in an
offering on the last business day of that offering shall be deemed to have
exercised his or her option on that date and shall be deemed to have purchased
from the Company the number of shares (which may include a fractional share) of
common stock reserved for the purpose of the Plan as the balance of his or her
Account on such date will pay for at the Purchase Price.

14. Tax Obligations. To the extent any (i) grant of an option to purchase
shares, (ii) purchase of shares, or (iii) disposition of shares purchased under
the Plan gives rise to any tax withholding obligation (including, without
limitation, income and payroll withholding taxes imposed by any jurisdiction)
the Administrator may implement appropriate procedures to ensure that such tax
withholding obligations are met. Those procedures may include, without
limitation, increased withholding from an employee’s current compensation, cash
payments to the Company or another Participating Company by an employee, or a
sale of a portion of the stock purchased under the Plan, which sale may be
required and initiated by the Company.

15. Employee’s Rights as a Shareholder. No participating employee shall have any
right as a shareholder with respect to any shares until the shares have been
purchased in accordance with Section 13 above and the stock has been issued by
the Company.

16. Evidence of Stock Ownership.

16.1 Following the end of each offering, the number of shares of common stock
purchased by each participant shall be deposited into an account established in
the participant’s name at the ESPP Broker.

16.2 A participant shall be free to undertake a disposition (as that term is
defined in Section 424(c) of the Code) of the shares in his or her ESPP Broker
account at any time, whether by sale, exchange, gift, or other transfer of legal
title, but in the absence of such a disposition of the shares, the shares must
remain in the participant’s ESPP Broker account until the holding period set
forth in Section 423(a) of the Code has been satisfied. With respect to shares
for which the Section 423(a) holding period has been satisfied, the participant
may move those shares to another brokerage account of participant’s choosing.

16.3 Notwithstanding the above, a participant who is not subject to income
taxation under the Code may move his or her shares to another brokerage account
of his or her choosing at any time, without regard to the satisfaction of the
Section 423(a) holding period.

17. Rights Not Transferable. No employee shall be permitted to sell, assign,
transfer, pledge, or otherwise dispose of or encumber either the payroll
deductions credited to his or her Account or an option or any rights with regard
to the exercise of an option or rights to receive shares under the Plan other
than by will or the laws of descent and distribution, and such right and
interest shall not be liable for, or subject to, the debts, contracts, or
liabilities of the employee. If any such action is taken by the employee, or any
claim is asserted by any other party in respect of such right and interest
whether by garnishment, levy, attachment or otherwise, the action or claim will
be treated as an election to withdraw funds in accordance with Section 9. During
the employee’s lifetime, only the employee can make decisions regarding the
participation in or withdrawal from an offering under the Plan.

18. Termination of Employment. Upon termination of employment for any reason
whatsoever, including but not limited to death or retirement, the balance in the
Account of a participating employee shall be paid to the employee or his or her
estate. Whether and when employment is deemed terminated for purposes of this
Plan shall be determined by the Administrator in its sole discretion and may be
determined without regard to statutory notice periods or other periods following
termination of active employment.

 

5



--------------------------------------------------------------------------------

19. Amendment or Discontinuance of the Plan. The Committee and the Board shall
have the right at any time and without notice to amend, modify or terminate the
Plan; provided, that no employee’s existing rights under any offering already
made under Section 4 hereof may be adversely affected thereby, and provided
further that no such amendment of the Plan shall, except as provided in
Section 20, increase the total number of shares to be offered under the Plan
above the limit specified in Section 6 unless shareholder approval is obtained
therefor.

20. Changes in Capitalization. In the event of reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
offerings of rights, or any other change in the structure of the common shares
of the Company, the Committee may make such adjustment, if any, as it may deem
appropriate in the number, kind, and the price of shares available for purchase
under the Plan, and in the number of shares which an employee is entitled to
purchase including, without limitation, closing an offering early and permitting
purchase on the last business day of the reduced offering period, or terminating
an offering and refunding participants’ Account balances.

21. Share Ownership. Notwithstanding anything in the Plan to the contrary, no
employee shall be permitted to subscribe for any shares under the Plan if the
employee, immediately after such subscription, owns shares (including all shares
that may be purchased under outstanding subscriptions under the Plan) possessing
5% or more of the total combined voting power or value of all classes of shares
of the Company or of its parent or subsidiary corporations. For the foregoing
purposes the rules of Section 424(d) of the Code shall apply in determining
share ownership, and shares the employee may purchase under outstanding options
shall be treated as owned by the employee. In addition, no employee shall be
allowed to subscribe for any shares under the Plan that permit his or her rights
to purchase shares under all “employee stock purchase plans” of the Company and
its parent or subsidiary corporations to accrue at a rate that exceeds $25,000
of Fair Market Value of such shares (determined at the time such right to
subscribe is granted) for each calendar year in which the right to subscribe is
outstanding at any time. Notwithstanding the above, lower limitations may be
imposed with respect to participants in a Non-Statutory Plan or participants in
the Statutory Plan who are subject to laws of another jurisdiction where lower
limitations are required.

22. Administration and Board Authority.

22.1 The Plan shall be administered by the Board. The Board has delegated its
full authority under the Plan to the Committee, and the Committee may further
delegate any or all of its authority under this Plan to such senior officer(s)
of the Company as it may designate. Notwithstanding any such delegation of
authority, the Board may itself take any action under the Plan in its discretion
at any time, and any reference in this Plan document to the rights and
obligations of the Committee shall be construed to apply equally to the Board.
Any references to the Board mean only the Board. The authority that may be
delegated by the Committee includes, without limitation, the authority to
(i) establish Non-Statutory Plans and determine the terms of such sub-plans,
(ii) designate from time to time which Subsidiaries will participate in the
Statutory Plan, which Subsidiaries and Affiliates will be Participating
Companies, and which Participating Companies will participate in a particular
Non-Statutory Plan, (iii) determine procedures for eligible employees to enroll
in or withdraw from a sub-plan, setting or changing payroll deduction
percentages, and obtaining necessary tax withholdings, (iv) allocate the
available shares under the Plan to the sub-plans for particular offerings, and
(v) adopt amendments to the Plan or any sub-plan including, without limitation,
amendments to increase the shares available for issuance under the Plan pursuant
to Section 20 (but not including increases in the available shares above the
maximum permitted by Sections 6 and 20 which shall require Board and shareholder
approval).

22.2 The Administrator shall be vested with full authority and discretion to
construe the terms of the Plan and make factual determinations under the Plan,
and to make, administer, and interpret such rules and regulations as it deems
necessary to administer the Plan, and any determination, decision, or action of
the Administrator in connection with the construction, interpretation,
administration, or application of the Plan shall be final, conclusive, and
binding upon all participants and any and all persons claiming under or through
any participant. The Administrator may retain outside entities and professionals
to assist in the administration of the Plan including, without limitation, a
vendor or vendors to perform enrollment and

 

6



--------------------------------------------------------------------------------

brokerage services. The authority of the Administrator will specifically
include, without limitation, the power to make any changes to the Plan with
respect to the participation of employees of any Subsidiary or Affiliate that is
organized under the laws of a country other than the United States of America
when the Administrator deems such changes to be necessary or appropriate to
achieve a desired tax treatment in such foreign jurisdiction or to comply with
the laws applicable to such non-U.S. Subsidiaries or Affiliates. Those changes
may include, without limitation, the exclusion of particular Subsidiaries or
Affiliates from participation in the plan; modifications to eligibility
criteria, maximum number or value of shares that may be purchased in a given
period, or other requirements set forth herein; and procedural or administrative
modifications. Any modification relating to offerings to a particular
Participating Company will apply only to that Participating Company, and will
apply equally to all similarly situated employees of that Participating Company.
The rights and privileges of all employees granted options under the Statutory
Plan shall be the same. To the extent any changes approved by the Administrator
would jeopardize the tax-qualified status of the Statutory Plan, the change
shall cause the Participating Companies affected thereby to be considered
Participating Companies under a Non-Statutory Plan or Non-Statutory Plans
instead of the Statutory Plan.

23. Notices. All notices or other communications by a participant to the Company
or other entity designated for a particular purpose under or in connection with
the Plan shall be deemed to have been duly given when received by the Company or
other designated entity, or when received in the form specified by the Company
at the location, or by the person, designated by the Company for the receipt
thereof.

24. Termination of the Plan. This Plan will terminate at the earliest of the
following:

(a) December 31, 2022;

(b) The date of the filing of a Statement of Intent to Dissolve by the Company
or the effective date of a merger or consolidation wherein the Company is not to
be the surviving corporation, which merger or consolidation is not between or
among corporations related to the Company. Prior to the occurrence of either of
such events, on such date as the Company may determine, the Company may permit a
participating employee to exercise the option to purchase shares for as many
shares as the balance of his or her Account will allow at the price set forth in
accordance with Section 5. If the employee elects to purchase shares, any
remaining balance of the employee’s Account will be refunded to the employee
after that purchase;

(c) The date the Board acts to terminate the Plan in accordance with Section 19;
and

(d) The date when all shares reserved under the Plan have been purchased.

25. Limitations on Sale of Stock Purchased Under the Plan. The Plan is intended
to provide common stock for investment and not for resale. The Company does not,
however, intend to restrict or influence any employee in the conduct of the
employee’s own affairs. An employee, therefore, may sell stock purchased under
the Plan at any time the employee chooses, subject to compliance with any
applicable Federal, state or foreign securities laws. THE EMPLOYEE ASSUMES THE
RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF THE COMPANY’S STOCK.

26. Governmental Regulation/Compliance with Applicable Law/Separate Offering.
The Company’s obligation to sell and deliver shares of the Company’s common
stock under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance, or sale of such shares.
In addition, the terms of an offering under this Plan, or the rights of an
employee under an offering, may be modified to the extent required by applicable
law. For purposes of this Plan, the Administrator also may designate separate
offerings under the Plan (the terms of which need not be identical) in which
eligible employees of one or more Participating Companies will participate, even
if the dates of the offerings are identical.

 

7



--------------------------------------------------------------------------------

27. No Employment/Service Rights. Nothing in the Plan shall confer upon any
employee the right to continue in employment for any period of specific
duration, nor interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary or Affiliate employing such person), or of any
employee, which rights are hereby expressly reserved by each, to terminate such
person’s employment at any time for any reason, with or without cause.

28. Dates and Times. All references in the Plan to a date or time are intended
to refer to dates and times determined pursuant to U.S. Pacific Time. Business
days for purposes of the Plan are U.S. business days.

29. Masculine and Feminine, Singular and Plural. Whenever used in the Plan, a
pronoun shall include the opposite gender and the singular shall include the
plural, and the plural shall include the singular, whenever the context shall
plainly so require.

30. Governing Law. The Plan shall be governed by the laws of the State of
Washington, U.S.A., without regard to Washington laws that might cause other law
to govern under applicable principles of conflicts of law.

 

8